                    IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTR I CT OF NORTH CAROLINA
                             WESTERN DIVISION

                                NO . 5 : 15 - CR - 62 - H
                                NO . 5 : 15 - CR - 67 -H
                                NO . 5 : 15-CR- 68 - H


 UNITED STATES OF AMERICA ,

          v.

 DUKE ENERGY BUSINESS SERVICES
                                                                    ORDER
 LLC ; DUKE ENERGY CAROLINAS ,
 LLC ; and DUKE ENERGY
 PROGRESS , INC . ,
         Defendants .




          The court is in receipt of the Invoice of the court appointe d

monitor , Benjamin F . Wilson and the law firm , Beveridge & Diamond ,

P . C.,    (" CAM " ) dated April 29 ,    2019 ,   which was submitted to this

court on April 30 , 2019 .       This i n voice covers services rendered by

the CAM for the time period of March 1 ,                    2019 t hrough March 31 ,

2019 , and disbursements listed t h rough March 31 , 2019 .                    The parties

have informed the court they have no objections to the invoice

submitted .      Therefore ,   the court ,      having carefully reviewed the

submissions , hereby approves the invoice for fees in the amount of

$109 , 922 . 00 , plus expenses and disbursements of $52 , 023 . 35 for a

total invoice of $161 , 945 . 35 .        Defendants are d i rected to render

payment of $161 , 945 . 35 to BEVERIDGE             &   DIAMOND ,   P . C .,    within 45
days of the electronic submission of this invoice on April 30 ,

2019 .

               ~a
         This _J__ day of May 2019 .




At Greenville , NC
#35




                                       2
